NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO EDENILSON RODRIGUEZ-                   No.   19-71986
ALVA,
                                                 Agency No. A201-289-716
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Francisco Edenilson Rodriguez-Alva, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his request for voluntary

departure. We have jurisdiction under 8 U.S.C. § 1252. We review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Corro-Barragan v. Holder, 718 F.3d 1174, 1177 (9th Cir. 2013).

We deny the petition for review.

      In light of the court’s December 17, 2019, order dismissing the petition for

review as to Rodriguez-Alva’s cancellation of removal claim, we do not address

the cancellation of removal contentions raised in Rodriguez-Alva’s opening brief.

See Docket Entry No. 9 (dismissing petition for review as to cancellation of

removal claim).

      Rodriguez-Alva’s contention that the agency violated his due process rights

by improperly denying voluntary departure fails, where Rodriguez-Alva did not

meet his burden to establish his eligibility. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error to prevail on a due process claim).

      On December 17, 2019, the court granted a stay of removal. The stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                    19-71986